EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the amendments filed on 07/15/2021, the previous rejections have been vacated, and the application has been placed in condition for allowance. Upon further considerations, the withdrawn claims 2, 5, 6, 8-17, 19 and 21,  have been RE-JOINED with the claims previously examined on the, and further evaluated for patentability under 37 CFR 1.104. The previous restriction requirement is hereby WITHDRAWN as to any apparatus claims that require all the limitations of an allowable claims. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170, USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Note that the drawings remain objected to and formal drawings are still requested. It is further noted that Applicant agreed to submit the formal drawings as indicated in the latest remarks. 
To correct minor informalities, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 4, line 2, before ‘portion’, replace  —engagement—  with —retaining—.  
In claim 7, lines 2 and 3, portion’, replace  —engagement—  with —retaining—.  
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1-2, 4-17, 19 and 21 are currently considered allowable over the prior art, since the prior art of record does not teach nor fairly suggest a tool holding apparatus having the structure set forth in the amended claim 1, where the tool retaining portion and the rotatable portion must be  configured as recited in the amended claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798